UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 12, 2014 LIFEWAY FOODS, INC. (Exact name of registrant as specified in its charter) ILLINOIS 000-17363 36-3442829 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6431 West Oakton St. Morton Grove, IL (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (847)967-1010 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting of stockholders of Lifeway Foods, Inc. (the “Company”) on June 12, 2013 (the “Annual Meeting”), the stockholders voted on two proposals.Proxies for the Annual Meeting were solicited pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended.There was no solicitation of proxies in opposition to management’s nominees as listed in the proxy statement and all of management’s nominees were elected to the board of directors of the Company (the “Board of Directors”).Details of the voting are provided below: Proposal 1: To elect seven (7) members of the Company’s Board of Directors to serve until the 2015 Annual Meeting of stockholders (or until successors are elected or directors resign or are removed). Votes For Votes Withheld Broker Non-Votes Ludmila Smolyansky Julie Smolyansky Pol Sikar Renzo Bernardi Gustavo Carlos Valle Paul Lee Jason Scher Proposal 2: Votes For Votes Against Abstentions Broker Non-Votes To ratify the appointment of Plante & Moran, PLLC as our independent auditors for the next fiscal year. 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIFEWAY FOODS, INC. Dated: June 27, 2014 By: /s/ Edward Smolyansky Edward Smolyansky Chief Financial and Accounting Officer and Treasurer
